Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending.
Claims 1- 9 have been examined.
	
Election/Restrictions
 	Applicant’s election with traverse of the species in claim 1 is noted. Applicant argues that it is unclear how such a requirement can be made when “the asserted different species are mere descriptive features of components linked by the claimed formulas”.  
	In response: the claimed non-ionic surfactant (I) is known in the art as is the claimed alcohol of formula (III).  These compounds as used in this method claim are not “mere descriptive features” but pretty much the invention. Whether or not the combination of the two has been put together underground is the patentability issue.  Unity of invention is met for that reason.  However, because the prior art cited against the instant claims is Applicant’s own work, commonly assigned, and the entire disclosure except formula III is taught therein no good reason is seen to maintain the election of species requirement at this time. Accordingly the election of species requirement set forth on 2/16/2021 is withdrawn without prejudice.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over Acevedo Velez et al. WO 2016/048765 (published March 31, 2016) (Citations below are found in the corresponding US PG PUB reference US PG PUB 2017/032111) in view of Abbas et al. US  PG PUB 2014/0110117 (Abbas).

	Claim 1:
	Velez teaches:
	A method for recovering petroleum from a subterranean oil-containing formation, [0001]; 
the method comprising the step of injecting an aqueous wettability solution into the subterranean oil-containing formation wherein the aqueous wettability solution comprises:  5(i) a nonionic surfactant of structure (I): 
    PNG
    media_image1.png
    49
    323
    media_image1.png
    Greyscale
  10where R1 is a linear or branched alkyl with from one to 23 carbons; R2 is selected from hydrogen and linear or branched alkyls with from one to 23 carbons provided that the total number of carbons in the combination of R1 and R2 is in a range of 7 to 23; (AO) is selected from a group consisting of CH(CH3)CH20 and CH(CH2CH3)CH20; m is a number from zero to 10; n is 15a number from 5 to 30; and G is selected from a group consisting of hydrogen, chlorine, alkyl groups with one to four carbons, and COR' where R' is an alkyl with from one to four carbons; (ii) optionally an anionic surfactant of structure (II):  
    PNG
    media_image2.png
    98
    510
    media_image2.png
    Greyscale
  25where R3 and R4 are each independently selected from a group consisting of hydrogen and linear and branched alkyl groups with one to 16 carbons; and M is selected from sodium, potassium, lithium and ammonium and (iv) water.  
The non-ionic surfactant is fully anticipated down the last atom in [0011]-[0026]; particularly formula structure (I) and (II) are taught.
Velez does not teach:
, (iii) one or more the alcohol of structure (III):  -18-WO 2019/005289PCT/US2018/030763 R1 R I I R2-O-CH2CH2-OH 5 wherein R and R1 are independently H, or a C1 to C6 linear or branched alkyl group and R2 is H, a C1 to C6 linear or branched alkyl group, or R3-(OCH2CH2)~- 10wherein R3 is a H or a linear or branched C1 to C? alkyl group and n is equal to 1 to 6.
Applicant cites as preferred in his specification propylene glycol methyl ether or dowanol PM or methoxypropanol, all synonyms for the same compound 1-methoxy-2-propanol.
Abbas teaches using the combination of a non-ionic surfactant and a variety of alcohols added thereto will act as pour point depressants for formulations in combination for waterflooding subterranean formations to recover oil. The combination results in a superior pour point temperature, a common problem with non-ionic surfactants and the same problem cited in Applicant’s specification. Abbas teaches that adding propylene glycol monomethyl ether [0049] results in superior pour point values for a nonionic surfactant formulation, [0045]; 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Velez and add a pour point depressant such as methoxy propanol as taught by Abbas because Abbas teaches that nonionic surfactants having similar structures and generally grouped together, i.e. alcohol alkoxylates, will benefit from combining them with an alcohol as claimed for the purpose of lowering the pour point during treatment operations. 

Claim 2. 
Velez teaches:
where n is in a range of 7 to 20.  
Claim 1 teaches 5-30.

Claim 3. 
Velez does not specifically teach:
wherein the aqueous wettability solution has a pour point 15equal to or less than 15°C.  
Abbas teaches pour point as low as -54 degree C.


Claim 4. 

Velez as modified by Abbas do not teaches the exact weight ratio: (i) the nonionic surfactant is present in an amount of 10 to 90 weight percent, and (iii) the one or more alcohol is present in an amount of 10 to 90 weight percent, 20wherein the balance is made up of (iv) water so that the total of (i), (iii), and (iv) equal 100 weight percent.  
It would have been a matter of routine optimization one of ordinary skill in the art would find obvious to arrive at the claimed percent amounts after reviewing the disclosure of Abbas which teaches very similar overlapping amounts for the same purpose, in the same method.

Claim 5.
Velez teaches a suggested amount of anionic surfactant formula II of up to 10 weight percent.
Abbas teaches a suggested weight ratio of non-ionic surfactant to alcohol and water ratio: [0009]; [0050], [0051]. The amounts overlap substantially with that claimed by Applicant. 
Velez as modified by Abbas do not teaches the exact weight ratio: (ii) the anionic surfactant is present in an amount of 10 to 50 weight percent, and wherein the balance is made up of (iv) water so that the total of (i), (ii), (iii), and  25(iv) equal 100 weight percent.  
It would have been a matter of routine optimization one of ordinary skill in the art would find obvious to arrive at the claimed percent amounts after reviewing the disclosure of 

Claim 6. 
Velez teaches:
wherein m is a number in a range of 0 to 5; n is in a range of 9 to 15; G is hydrogen; and the (R1)R2CH- group contains from 8 to 20 carbons.  see claim 6.

Claim 7. 
Velez teaches:
wherein the (R1)R2CH- group is selected from a linear C11 to C15 linear hydrocarbon chain moieties or an ethylhexyl moiety; see claim 7.

Claim 308. 
Velez teaches:
wherein R3 and R4 are each independently selected from hydrogen or a linear hexyl group provided both R3 and R4 are not both hydrogen; see claim 8.

Claim 9:
Velez does not teach:
wherein one or more alcohol is isopropanol, diethyleneglycol monobutyl ether, diethylene glycol monopropyl ether, diethyleneglycol monoethyl ether, diethyleneglycol monomethyl ether, ethyleneglycol monopentylether, -19-WO 2019/005289PCT/US2018/030763 ethyleneglycol monobutyl ether, ethyleneglycol monopropylether, ethyleneglycol monoethylether, ethyleneglycol monomethylether, dipropyleneglycol monomethyl ether, dipropyleneglycol monobutyl ether, propylene glycol monomethyl ether, propylene glycol monoethyl ether, propylene glycol monopropyl ether, propylene glycol monobutyl ether, 5butyl acetate, propylene glycol, ethylene glycol, and combinations thereof.
Applicant cites as preferred in his specification propylene glycol methyl ether or dowanol PM or methoxypropanol, all synonyms for the same compound 1-methoxy-2-propanol.
Abbas teaches using the combination of a non-ionic surfactant and a variety of alcohols added thereto will act as pour point depressants for formulations in combination for waterflooding subterranean formations to recover oil. The combination results in a superior pour point temperature, a common problem with non-ionic surfactants and the same problem cited in Applicant’s specification. Abbas teaches that adding propylene glycol monomethyl ether [0049] results in superior pour point values for a nonionic surfactant formulation, [0045]; [0046]. Abbas also teaches that “alcohol alkoxylates used in carbon dioxide emulsion flooding tend to have high pour points”.  Applicant’s claimed non-ionic surfactant is an alcohol ethoxylate, which is an alkoxylate. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Velez and add a pour point depressant such as methoxy propanol as taught by Abbas because Abbas teaches that nonionic surfactants having similar structures and generally grouped together, i.e. alcohol alkoxylates, will benefit from 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. US PG PUB 2015/0129227 teaches hydrocarbon recovery using nonionic surfactants that comprise alcohol ethoxylates matching Applicants claims, see [0074].
2. EP 0482687 A1 discloses a concentrated liquid, pourable composition which comprises: a) 50-95 wt. % of a C8-C26 IOS surfactant; b) 4-49 wt. % of water; and c) 1-46 wt. % of a lower alcohol, a nonionic surfactant, a polyethylene glycol, a polypropylene glycol, a salt-tolerant anionic surfactant, or a mixture thereof. Said nonionic surfactant may be a C7 to C18-alcohol that is alkoxylated with ethylene oxide and/or propylene oxide with a minimum degree of alkoxylation of 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674